 
Exhibit 10.6
 

AMENDMENT TO
RESTRICTED SHARE UNIT AGREEMENTS AND
CASH-SETTLED RESTRICTED SHARE UNIT AGREEMENTS
 
All Restricted Share Unit Agreements and Cash-Settled Restricted Share Unit
Agreements issued under the Energy Partners, Ltd. 2006 Long Term Stock Incentive
Plan or under the Energy Partners, Ltd. Amended and Restated 2000 Long Term
Stock Incentive Plan are hereby amended by adding the following sentence at the
end of Section 6:
 
“Such payment shall be made on such date following the applicable vesting date
as may be determined by the Company but no later than sixty (60) days after the
applicable vesting date.”
 
 
Dated: November 13, 2008

 
ENERGY PARTNERS, LTD.
 
 
By:  /s/ John H. Peper        
        John H. Peper
        Executive Vice President, General
        Counsel and Corporate Secretary



 
 
 
 
